Exhibit 10.40

EXECUTIVE AGREEMENT

THIS AGREEMENT between FIFTH THIRD BANCORP, an Ohio Corporation, and its
Subsidiaries (individually and collectively, the “Company”) and         (the
“Executive”), effective as of February 19, 2007.

RECITALS:

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that the
possibility of a Change in Control (as hereinafter defined in Section 2(c))
exists and that the threat of or the occurrence of a Change in Control can
result in significant distractions of its key management personnel because of
the uncertainties inherent in such a situation; and

WHEREAS, the Board has determined that it is essential and in the best interest
of the Company and its shareholders to retain the services of the Executive in
the event of a threat or occurrence of a Change in Control and to ensure such
Executive’s continued dedication and efforts in such event without undue concern
for personal financial and employment security; and

WHEREAS, in order to induce the Executive to remain in the employ of the
Company, particularly in the event of a threat of or the occurrence of a Change
in Control, the Company desires to enter into this Agreement with the Executive.

AGREEMENT:

1. Term of Agreement. This Agreement will begin on the date entered above and
will continue in effect through December 31, 2007. On December 31, 2007, and on
the anniversary date of each term thereafter (a “Renewal Date”), the term of
this Agreement will be extended automatically for an additional one-year period
unless, not later than 30 days prior to such Renewal Date, the Company gives
written notice to the Executive that it has elected not to extend this
Agreement. Notwithstanding the above, if a “Change in Control” (as defined
herein) of the Company occurs during the term of this Agreement, the term of
this Agreement will be extended for 24 months beyond the end of the month in
which any such Change in Control occurs.

2. Definitions. The following defined terms shall have the meanings set forth
below, for purposes of this Agreement:

(a) Base Annual Salary. “Base Annual Salary” means the greater of (1) the
highest annual rate of base salary in effect for the Executive during the
12 month period immediately prior to a Change in Control or, (2) the annual rate
of base salary in effect at the time Notice of Termination is given (or on the
date employment is terminated if no Notice of Termination is required).

(b) Cause. “Cause” means any of the following:



--------------------------------------------------------------------------------

(1) The Executive shall have committed a felony or an intentional act of gross
misconduct, moral turpitude, fraud, embezzlement, or theft in connection with
the Executive’s duties or in the course of the Executive’s employment with the
Company or any Subsidiary, and the Board shall have determined that such act is
materially harmful to the Company;

(2) The Company or any Subsidiary shall have been ordered or directed by any
federal or state regulatory agency with jurisdiction to terminate or suspend the
Executive’s employment and such order or directive has not been vacated or
reversed upon appeal; or

(3) After being notified in writing by the Board to cease any particular
Competitive Activity (as defined herein), the Executive shall have continued
such Competitive Activity and the Board shall have determined that such act is
materially harmful to the Company.

For purposes of this Agreement, no act or failure to act on the part of the
Executive shall be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but shall be deemed “intentional” only if done or
omitted to be done by the Executive not in good faith and without reasonable
belief that the Executive’s action or omission was in the best interest of the
Company. Notwithstanding the foregoing, the Executive shall not be deemed to
have been terminated for “Cause” under this Agreement unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters of the Board at a
meeting called and held for such purposes, after reasonable notice to the
Executive and an opportunity for the Executive, together with the Executive’s
counsel (if the Executive chooses to have counsel present at such meeting), to
be heard before the Board, finding that, in the good faith opinion of the Board,
the Executive had committed an act constituting “Cause” as defined in this
Agreement and specifying the particulars of the act constituting “Cause” in
detail. Nothing in this Agreement will limit the right of the Executive or the
Executive’s beneficiaries to contest the validity or propriety of any such
determination.

(c) “Change in Control” shall be deemed to have occurred if the conditions set
forth in any one of the following paragraphs shall have been satisfied:

(i) any person (as such term is used in Sections 13 (d) and 14 (d) of the
Securities Exchange Act of 1934, as amended from time to time) (other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or a corporation owned directly or indirectly by the common
shareholders of the Company in substantially the same proportions as their
ownership of Stock of the Company), is or becomes the beneficial owner, directly
or indirectly, of securities of the Company representing 25% or more of the
combined voting power of the Company’s then outstanding securities; or

 

2



--------------------------------------------------------------------------------

(ii) during any period of two (2) consecutive years (not including any period
prior to the Effective Date), individuals who at the beginning of such period
constitute the Board and any new Director, whose election by the Board or
nomination for election by the Company’s shareholders, was approved by a vote of
at least two-thirds ( 2/3) of the Directors then still in office who either were
Directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or

(iii) the consummation of (1) the sale or disposition of all or substantially
all the Company’s assets; or (2) a merger or consolidation of the Company with
any other corporation, other than a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity), at least 50% of the combined
voting power of the voting securities of the Company (or such surviving entity)
outstanding immediately after such merger or consolidation; or

(iv) the shareholders of the Company approve a plan of complete liquidation of
the Company.

However, in no event shall a Change in Control be deemed to have occurred, with
respect to the Executive, if the Executive is part of a purchasing group which
consummates the Change in Control transaction. The Executive shall be deemed
“part of a purchasing group...” for purposes of the preceding sentence if the
Executive is an equity participant or has agreed to become an equity participant
in the purchasing company or group (except for (i) passive ownership of less
than 5% of the voting securities of the purchasing company or (ii) ownership of
equity participation in the purchasing company or group which is otherwise not
deemed to be significant, as determined prior to the Change in Control by a
majority of the continuing members of the Board who are not also Employees).

(d) Change Year. “Change Year” means the fiscal year in which a Change in
Control occurs.

(e) Competitive Activity. “Competitive Activity” means that Executive’s
participation, without the written consent of an officer of the Company, in the
management of any business enterprise if such enterprise engages in substantial
and direct competition with the Company and such enterprise’s revenues derived
from any product or service competitive with any product or service of the
Company amounted to 10% or more of such enterprise’s revenues for its most
recently completed fiscal year and if the Company’s revenues for such product or
service amounted to 10% of the Company’s revenues for its most recently
completed fiscal year. “Competitive Activity” will not include (i) the mere
ownership of securities in any such enterprise and the exercise of rights
appurtenant thereto and (ii) participation in the management of any such
enterprise other than in connection with the competitive operations of such
enterprise.

 

3



--------------------------------------------------------------------------------

(f) Disability; Disabled. “Disability” or “Disabled” means that, as a result of
the Executive’s incapacity due to physical or mental illness, the Executive
shall be eligible for the receipt of benefits under the Company’s long term
disability plan.

(g) Employee Benefits. “Employee Benefits” means the perquisites, benefits, and
service credit for benefits as provided under any and all employee retirement
income and welfare benefit policies, plans, programs, or arrangements in which
the Executive is entitled to participate, including without limitation any stock
option, stock purchase, restricted stock, stock appreciation, interim awards and
accrued and unpaid bonuses under the Variable Compensation Plan, accrued and
unpaid performance units under the Incentive Compensation Plan, other awards
under Stock and Incentive Plans, savings, pension, supplemental executive
retirement, or other retirement income or welfare benefit, deferred
compensation, incentive compensation, group or other life, health,
medical/hospital, or other insurance (whether funded by actual insurance or
self-insured by the Company), disability, salary continuation, expense
reimbursement, and other employee benefit policies, plans, programs, or
arrangements that may now exist or any equivalent successor policies, plans,
programs, or arrangements that may be adopted hereafter, providing perquisites,
benefits, and service credit for benefits at least as great in a monetary
equivalent as are payable thereunder prior to a Change in Control.

(h) Employment Agreement. “Employment Agreement” means an executed employment
agreement between the Company and the Executive.

(i) Good Reason. “Good Reason” means the occurrence of any one or more of the
following:

(1) The assignment to the Executive after a Change in Control of the Company of
duties which are materially different from or inconsistent with the duties,
responsibilities, and status of the Executive’s position at any time during the
12 month period prior to such Change in Control, or which result in a
significant change in the Executive’s authority and responsibility as a senior
executive of the Company;

(2) A reduction by the Company in the Executive’s Base Annual Salary as of the
day immediately prior to a Change in Control of the Company, or the failure to
grant salary increases and bonus payments on a basis comparable to those granted
to other executives of the Company, or a reduction of the Executive’s Annual
Award and Long-Term Award potential which existed immediately prior to such
Change in Control under the Company’s Variable Compensation Plan, Long-Term
Incentive Plan, or any successor plans;

(3) A demand by the Company that the Executive relocate to a location in excess
of 35 miles from the location where the Executive is currently based, or in the
event of any such relocation with the Executive’s express written consent, the
failure of the Company or a Subsidiary to pay

 

4



--------------------------------------------------------------------------------

(or reimburse the Executive for) all reasonable moving expenses incurred by the
Executive relating to a change of principal residence in connection with such
relocation and to indemnify the Executive against any loss in the sale of the
Executive’s principal residence in connection with any such change of residence,
all to the effect that the Executive shall incur no loss on an after tax basis;

(4) The failure of the Company to obtain a satisfactory agreement from any
successor to the Company to assume and agree to perform this Agreement, as
contemplated in Section 15 of this Agreement;

(5) The failure of the Company to provide the Executive with substantially the
same Employee Benefits that were provided to him immediately prior to the Change
in Control, or with a package of Employee Benefits that, though one or more of
such benefits may vary from those in effect immediately prior to such Change in
Control, is substantially comparable in all material respects to such Employee
Benefits taken as a whole; or

(6) Any reduction in the Executive’s compensation or benefits or adverse change
in the Executive’s location or duties, if such reduction or adverse change
occurs at any time after the commencement of any discussion with a third party
relating to a possible Change in Control of the Company involving such third
party, if such reduction or adverse change is in contemplation of such possible
Change in Control and such Change in Control is actually consummated within
12 months after the date of such reduction or adverse change.

The existence of Good Reason shall not be affected by the Executive’s incapacity
due to physical or mental illness. The Executive’s continued employment shall
not constitute a waiver of the Executive’s rights with respect to any
circumstance constituting Good Reason under this Agreement. The Executive’s
determination of Good Reason shall be conclusive and binding upon the parties to
this Agreement provided such determination has been made in good faith.

(j) Incentive Compensation Plan. “Incentive Compensation Plan” means the
Company’s Incentive Compensation Plan approved and accepted by the Company’s
Shareholders in 2004, as well as any successor plan.

(k) Long-Term Award. “Long-Term Award” means the total amount paid or payable to
the Executive pursuant to Performance Shares or similar awards made to
Executives under the provisions of the Incentive Compensation Plan and any
similar provisions under a successor plan.

(l) Notice of Termination. “Notice of Termination” means a written notice
indicating the specific termination provision in this Agreement relied upon and
setting

 

5



--------------------------------------------------------------------------------

forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the employment under the provision so indicated.

(m) Performance Goals. “Performance Goals” means the written objective
performance goals and criteria determined as applicable either pursuant to the
Variable Compensation Plan or the Long-Term Awards.

(n) Performance Periods. “Performance Periods” means the time period designated
by the Company’s Compensation Committee for each Long-Term Award.

(o) Release. “Release” shall mean a general release that releases, waives,
remises, and forever discharges the Company from any and all claims that the
Executive has against the Company, including any claims arising under state or
federal statute, including all state and federal employment discrimination laws
including, but not limited to, Ohio Revised Code Chapter 4112 and Title VII of
the Civil Rights Act of 1964; the Age Discrimination in Employment Act; the
Employee Retirement Income Security Act; and any applicable state, local, or
common laws of similar intent, without exception. For purposes of the Release,
the “Company” includes the Company as it is defined in this Agreement and as
further defined to include all of the Company’s past, present, and future
assigns, successors, affiliates, parent and subsidiary organizations, divisions
and Company’s, officers, directors, shareholders, employees, and agents of the
same, as well as their heirs, executors, administrators, successors, assigns,
and other personal representatives, individually and in their respective
corporate and personal capacities.

(p) Retirement. “Retirement” means having reached normal retirement age.

(q) Severance Benefits. “Severance Benefits” means the benefits described in
Section 4 of this Agreement, as adjusted by the applicable provisions of
Section 5 of this Agreement.

(r) Stock and Incentive Plans. “Stock and Incentive Plans” means the Company’s
1990 Stock Option Plan, the 1998 Stock Option Plan, the Incentive Compensation
Plan and any other Stock and Incentive Compensation Plan that the Company may
adopt from time to time.

(s) Subsidiary and Subsidiaries. “Subsidiary” means any Company, bank, or other
entity, a majority of the voting control of which is directly or indirectly
owned or controlled at the time by the Company. “Subsidiaries” means more than
one Subsidiary.

(t) Transition Pay Plan. “Transition Pay Plan” means any transition or severance
pay plan of the Company in effect as of the Effective Date of this Agreement, as
well as any successor or replacement plan.

(u) Variable Compensation Plan. “Variable Compensation Plan” means the Variable
Compensation Plan of the Company, authorized under the Incentive

 

6



--------------------------------------------------------------------------------

Compensation Plan and which provides for awards in the form of annual cash
bonuses, and any successor plan.

3. Eligibility for Severance Benefits. The Company or its successor shall pay or
provide to the Executive the Severance Benefits if the Executive’s employment is
terminated voluntarily or involuntarily during the term of this Agreement,
either:

(a) by the Company (1) at any time within 24 months after a Change in Control of
the Company, or (2) at any time prior to a Change in Control but after the
commencement of any discussions with a third party relating to a possible Change
in Control of the Company involving such third party, if such termination is in
contemplation of such possible Change in Control and such Change in Control is
actually consummated within 12 months after the date of such termination, in
either case unless the termination is on account of the Executive’s death or
Disability or for Cause, provided that, in the case of a termination on account
of the Executive’s Disability or for Cause, the Company shall give Notice of
Termination to the Executive with respect thereto; or

(b) by the Executive for Good Reason (1) at any time within 24 months after a
Change in Control of the Company or (2) at any time after the commencement of
any discussions with a third party relating to a possible Change in Control of
the Company involving such third party, if such Change in Control is actually
consummated within 12 months after the date of such termination, and, in any
such case, provided that the Executive shall give Notice of Termination to the
Company with respect thereto.

For purposes of clarity, with respect to Section 3 above, an Executive who is
collecting Disability benefits will not be eligible for benefits under this
Agreement. An Executive who is no longer Disabled will be eligible for benefits
under this Agreement if, in the period extending from 12 months before the
Change in Control to 24 months after the Change in Control, either of the
following occur: (1) the Executive attempts to return to his or her position,
and no such position is available, or (2) the Executive returns to employment
and is subsequently terminated pursuant to Section 3(a) or Section 3(b) above.

4. Severance Benefits. The Executive, if eligible under Section 3, shall receive
the following Severance Benefits, adjusted by the applicable provisions of
Section 5 (in addition to other Employee Benefits that the Executive was
otherwise entitled to):

(a) Base Annual Salary. In addition to any accrued compensation payable as of
the Executive’s termination of employment (either by reason of an Employment
Agreement or otherwise), a lump sum cash amount equal to the Executive’s Base
Annual Salary, multiplied by 2.0.

(b) Variable Compensation. In addition to any interim award that the Company
owes to the Executive under the Variable Compensation Plan (or any similar
provisions in a successor to the Variable Compensation Plan), the Executive
shall be paid a lump sum cash amount equal to 2.0 times the target annual award
under the Variable

 

7



--------------------------------------------------------------------------------

Compensation Plan for the Executive’s job for the calendar year during which the
Change in Control occurs. In order to be entitled to a payment pursuant to this
Section 4(b), the Executive must have been a participant in the Company’s
Variable Compensation Plan at some time during the calendar year in which the
Change in Control occurred or the calendar year immediately preceding the
calendar year in which the Change in Control occurred.

(c) Long-Term Incentive Compensation. Long-Term Awards granted to the Executive
and outstanding at the time that a Change in Control occurs shall be treated in
the manner set forth in the Company’s Incentive Compensation Plan.

(d) Insurance Benefits. For a 24 month period after the date the employment is
terminated, the Company will arrange to provide to the Executive and family
members who are currently covered and remain eligible under the terms of the
Medical Plan at the Company’s expense, with:

(1) Health Care. Health care coverage comparable to that in effect for the
Executive immediately prior to the termination (or, if more favorable to the
Executive, that furnished generally to salaried employees of the Company),
including, but not limited to, hospital, surgical, medical, dental and
prescription. Upon the expiration of the health care benefits required to be
provided pursuant to this subsection 4(d), the Executive shall be entitled to
the continuation of such benefits under the provisions of the Consolidated
Omnibus Budget Reconciliation Act (COBRA). After the COBRA coverage expires if
the Executive would have been eligible for retiree medical coverage they may
elect that coverage at the current retiree medical rates. Health care benefits
otherwise receivable by the Executive pursuant to this subsection 4(d) shall be
reduced to the extent comparable benefits are actually received by the Executive
from a subsequent employer during the 24 month period following the date the
employment is terminated and any such benefits actually received by the
Executive shall be reported by the Executive to the Company. For purposes of
clarity and otherwise, to the extent the Executive receives any greater health
care benefits or health care benefits for a longer time period under an
employment agreement between the Executive and the Company, the Company shall
provide the Executive with the health care benefits described in the employment
agreement.

(2) Life Insurance. Life and accidental death and dismemberment insurance
coverage (including any supplemental coverage, purchase opportunity, and double
indemnity for accidental death that was available to the Executive) equal
(including policy terms) to that in effect at the time Notice of Termination is
given (or on the date the employment is terminated if no Notice of Termination
is required) or, if more favorable to the Executive, equal to that in effect at
the date the Change in Control occurs.

 

8



--------------------------------------------------------------------------------

In the event the Executive’s participation in any such plan or program is not
permitted, the Company will directly provide, at its discretion and at no
after-tax cost to the Executive, either (1) the benefits to which the Executive
would be entitled under such plans and programs, or (2) a lump-sum cash payment
equal to the after-tax value of the benefits.

(e) Retirement Benefits. The Executive will be entitled to receive retirement
benefits (i.e., defined contribution benefits including 401(k) contributions and
profit sharing awards) as provided herein, so that the total retirement benefits
the Executive receives from the Company will approximate the total retirement
benefits the Executive would have received under all (qualified and
nonqualified) retirement plans (which shall not include severance plans) of the
Company in which the Executive participates were the Executive fully vested
under such retirement plans and had the Executive continued in the employ of the
Company for 24 months following the date of the Executive’s termination or until
the Executive’s Retirement, if earlier (provided that such additional period
shall be inclusive of and shall not be in addition to any period of service
credited under any severance plan of the Company). The benefits specified in
this subsection will include all ancillary benefits, such as early retirement
and survivor rights and benefits available at retirement. The amount payable to
the Executive or the Executive’s beneficiaries under this subsection shall equal
the excess of (1) the retirement benefits that would be paid to the Executive or
the Executive’s beneficiaries, under all retirement plans of the Company in
which the Executive participates if (A) the Executive were fully vested under
such plans, (B) the amount of any profit sharing contribution is equal to the
greater of the percentage paid to the Executive in the year prior to the Change
in Control or the percentage amount being accrued by the Company prior to the
Change in Control, (C) the 24 month period (or the period until the Executive’s
Retirement, if less) following the date of the Executive’s termination were
added to the Executive’s credited service under such plans, (D) the terms of
such plans were those most favorable to the Executive in effect at any time
during the period commencing on the date of the announcement of the Change in
Control and ending on the date of Notice of Termination (or on the date
employment is terminated if no Notice of Termination is required), (E) the
Executive’s highest average annual compensation as defined under such retirement
plans and was calculated as if the Executive had been employed by the Company
for a 24 month period following the date of the Executive’s termination and had
the Executive’s compensation during such period been equal to the Executive’s
compensation used to calculate the Executive’s benefit under subsections 4(a)
and 4(b); over (2) the retirement benefits that are payable to the Executive or
the Executive’s beneficiaries under all retirement plans of the Company in which
the Executive participates. These retirement benefits specified in this
subsection are to be provided on an unfunded basis, are not intended to meet the
qualification requirements of Section 401 of the Internal Revenue Code, and
shall be payable solely from the general assets of the Company. These retirement
benefits shall be payable at the time and in the manner provided in the
applicable retirement plans to which they relate.

(f) Stock and Incentive Plans. Stock, stock options, stock appreciation rights,
restricted stock, restricted stock units, and other awards pursuant to Stock and
Incentive

 

9



--------------------------------------------------------------------------------

Compensation Plan held by the Executive become exercisable upon a Change in
Control according to the terms of the Company’s Stock and Incentive Plans as
interpreted by the Company’s Compensation Committee as such Committee existed
immediately prior to the Change in Control.

In computing and determining Severance Benefits under subsections 4(a), (b),
(c), (d), (e), and (f), above, a decrease in the Executive’s salary, incentive
bonus potential, or insurance benefits shall be disregarded if such decrease
occurs within six months before a Change in Control, is in contemplation of such
Change in Control, and is taken to avoid the effect of this Agreement should
such action be taken after such Change in Control. In such event, the salary,
incentive bonus potential, and/or insurance benefits used to determine Severance
Benefits shall be that in effect immediately before the decrease that is
disregarded pursuant to this Section 4.

The Severance Benefits provided in subsections 4(a), (b), and (c) above shall be
paid not later than 45 business days following the date the Executive’s
employment terminates.

In the case of an Award held by a Participant whom the Company reasonably
believes is a “specified employee” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), the Company may delay
payment of such Award until the first business day that is six months and one
day after the date of such Participant’s termination of employment (or, if
earlier, upon death) if the Company reasonably believes such Award to be subject
to Section 409A(a)(2)(B) of the Code.

5. Tax Gross-Up. If any Severance Benefit or other benefit paid or provided
under Section 4, or the acceleration of stock option, stock appreciation right,
or restricted stock vesting, or the payment or distribution of any Employee
Benefits or similar benefits are subject to excise tax pursuant to Section 4999
of the Code (or any similar federal or state excise tax), the Company shall pay
to the Executive such additional compensation as is necessary (after taking into
account all federal, state, and local income taxes payable by the Executive as a
result of the receipt of such additional compensation) to place the Executive in
the same after-tax position he would have been in had no such excise tax (or any
interest or penalties thereon) been paid or incurred with respect to any of such
amounts (the “Tax Gross-Up”). Notwithstanding the foregoing, if reducing the
Severance Benefit or other benefit paid to Executive under this Agreement by ten
percent (10%) or less would avoid payment of the excise tax pursuant to
Section 4999 of the code (or any similar federal or state excise tax) then the
Severance Benefit will be reduced by the amount necessary, if any, so that the
excised tax is not payable. The Company shall pay such additional compensation
at the time when the Company withholds such excise tax from any payments to the
Executive. The calculation of the Tax Gross-Up shall be approved by the
Company’s independent certified public accounting firm engaged by the Company
immediately prior to the Change in Control and the calculation shall be provided
to the Executive in writing. The Executive shall then be given 15 days, or such
longer period as the Executive reasonably requests, to accept or reject the
calculation of the Tax Gross-Up. If the Executive rejects the Tax Gross-Up
calculation and the parties are thereafter unable to agree within an additional
45 days, the arbitration provisions of Section 11 shall control. The Company
shall reimburse the Executive for all reasonable legal and accounting fees
incurred with respect to the calculation of the Tax Gross-Up and any disputes
related thereto.

 

10



--------------------------------------------------------------------------------

For purposes of determining the amount of the Tax Gross-Up, the Executive shall
be deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in the calendar year in which the Tax Gross-Up is to be made and
state and local income taxes at the highest marginal rates of taxation in the
state and locality of the Executive’s residence on the date of termination.

If the excise tax is subsequently determined to be less than the amount taken
into account hereunder at the time of termination of employment, the Executive
shall repay to the Company at the time the reduction in excise tax is finally
determined, the portion of the Tax Gross-Up attributable to such reduction.
Notwithstanding the Executive’s acceptance or rejection of the Tax Gross-Up
calculation, if the excise tax is determined to exceed the amount taken into
account hereunder at the time of termination of employment, the Company shall
make an additional Tax Gross-Up payment to the Executive in respect of such
excess at the time the amount of such excess is finally determined.

6. Withholding of Taxes. The Company may withhold from any amounts payable under
this Agreement all federal, state, city, or other taxes as required by law
provided that any stock withheld will only be withheld at the minimum statutory
rates.

7. Release of Company and Non-Compete by Executive. As a condition of receiving
the payments and benefits set forth in this Agreement, the Executive will be
required to execute a Release in the form of an agreement prescribed by the
Company and a Non-Compete in the form of Exhibit B attached hereto. In the event
the Executive fails or refuses to execute a Release and the Non-Compete
Agreement when requested by the Company under the terms of this Agreement, then
the Executive will not be entitled to receive Severance Benefits under this
Agreement, and Company will have no obligation to pay the Executive Severance
Benefits under this Agreement in the event of a Change in Control of the
Company.

8. Acknowledgement. The Company hereby acknowledges that it will be difficult
and may be impossible for the Executive to find reasonably comparable
employment, or to measure the amount of damages which the Executive may suffer
as a result of termination of employment hereunder. Accordingly, the payment of
the Severance Benefits by the Company to the Executive in accordance with the
terms of this Agreement is hereby acknowledged by the Company to be reasonable
and will be liquidated damages, and the Executive will not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise, nor will any profits, income, earnings, or other
benefits from any source whatsoever create any mitigation, offset, reduction, or
any other obligation on the part of the Executive hereunder or otherwise, except
for a reduction in health insurance coverage as provided in subsection 4(d)(1).
The Company shall not be entitled to set off or counterclaim against amounts
payable hereunder with respect to any claim, debt, or obligation of the
Executive.

9. Enforcement Costs; Interest. The Company is aware that, upon the occurrence
of a Change in Control, the Board or a stockholder of the Company may then cause
or attempt to cause the Company to refuse to comply with its obligations under
this Agreement, or may cause or attempt to cause the Company to institute, or
may institute, litigation, arbitration, or other

 

11



--------------------------------------------------------------------------------

legal action seeking to have this Agreement declared unenforceable, or may take,
or attempt to take, other action to deny the Executive the benefits intended
under this Agreement. In these circumstances, the purpose of this Agreement
could be frustrated. It is the intent of the Company that the Executive not be
required to incur the expenses associated with the enforcement of the
Executive’s rights under this Agreement by litigation, arbitration, or other
legal action nor be bound to negotiate any settlement of the Executive’s rights
hereunder under threat of incurring such expenses because the cost and expense
thereof would substantially detract from the benefits intended to be extended to
the Executive under this Agreement. Accordingly, if following a Change in
Control it should appear to the Executive that the Company has failed to comply
with any of its obligations under this Agreement, including the proper
calculation of the Tax Gross-Up, or in the event that the Company or any other
person takes any action to declare this Agreement void or unenforceable, or
institute any litigation or other legal action designed to deny, diminish, or to
recover from the Executive, the benefits intended to be provided to the
Executive hereunder, the Company irrevocably authorizes the Executive from time
to time to retain counsel (legal and accounting) of the Executive’s choice at
the expense of the Company as provided in this Section 9 to represent the
Executive in connection with the calculation of the Tax Gross-Up, or the
initiation or defense of any litigation or other legal action, whether by or
against the Company or any director, officer, stockholder, or other person
affiliated with the Company. Notwithstanding any existing or prior
attorney-client relationship between the Company and such counsel, the Company
irrevocably consents to the Executive entering into an attorney-client
relationship with such counsel, and in that connection the Company and the
Executive agree that a confidential relationship shall exist between the
Executive and such counsel. The reasonable fees and expenses of counsel selected
from time to time by the Executive as provided in this Section shall be paid or
reimbursed to the Executive by the Company on a regular, periodic basis upon
presentation by the Executive of a statement or statements prepared by such
counsel in accordance with its customary practices. In any action involving this
Agreement, the Executive shall be entitled to prejudgment interest on any
amounts found to be due him from the date such amounts would have been payable
to the Executive pursuant to this Agreement at an annual rate of interest equal
to the prime commercial rate in effect at Fifth Third Bank or its successor from
time to time during the prejudgment period plus 4 percent.

10. Indemnification. From and after the earliest to occur of a Change in Control
or termination of employment, the Company shall (a) for a period of five years
after such occurrence, provide the Executive (including the Executive’s heirs,
executors, and administrators) with coverage under a standard directors’ and
officers’ liability insurance policy at the Company’s expense, and (b) indemnify
and hold harmless the Executive, to the fullest extent permitted or authorized
by the law of the State of Ohio as it may from time to time be amended, if the
Executive is (whether before or after the Change in Control) made or threatened
to be made a party to any threatened, pending, or completed action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, by reason
of the fact that the Executive is or was a director, officer, or employee of the
Company or any Subsidiary, or is or was serving at the request of the Company or
any Subsidiary as a director, trustee, officer, or employee of a bank, Company,
partnership, joint venture, trust, or other enterprise. The indemnification
provided by this Section 10 shall not be deemed exclusive of any other rights to
which the Executive may be entitled under the charter or bylaws of the Company
or of any Subsidiary, or any agreement, vote

 

12



--------------------------------------------------------------------------------

of shareholders or disinterested directors, or otherwise, both as to action in
the Executive’s official capacity and as to action in another capacity while
holding such office, and shall continue as to the Executive after the Executive
has ceased to be a director, trustee, officer, or employee and shall inure to
the benefit of the heirs, executors, and administrators of the Executive.

11. Arbitration. The initial method for resolving any dispute arising out of
this Agreement shall be nonbinding arbitration in accordance with this Section.
Except as provided otherwise in this Section, arbitration pursuant to this
Section shall be governed by the Commercial Arbitration Rules of the American
Arbitration Association. A party wishing to obtain arbitration of an issue shall
deliver written notice to the other party, including a description of the issue
to be arbitrated. Within 15 days after either party demands arbitration, the
Company and the Executive shall each appoint an arbitrator. Within 15 additional
days, these two arbitrators shall appoint the third arbitrator by mutual
agreement; if they fail to agree within this 15 day period, then the third
arbitrator shall be selected promptly pursuant to the rules of the American
Arbitration Association for Commercial Arbitration. The arbitration panel shall
hold a hearing in Cincinnati, Ohio, within 90 days after the appointment of the
third arbitrator. The fees and expenses of the arbitrator, and any American
Arbitration Association fees, shall be paid by the Company. Both the Company and
the Executive may be represented by counsel (legal and accounting) and may
present testimony and other evidence at the hearing. Within 90 days after
commencement of the hearing, the arbitration panel will issue a written
decision; the majority vote of two of the three arbitrators shall control. The
majority decision of the arbitrators shall not be binding on the parties, and
the parties may pursue other available legal remedies if the parties are not
satisfied with the majority decision of the arbitrator. The Executive shall be
entitled to seek specific performances of the Executive’s rights under this
Agreement during the pendency of any dispute or controversy arising under or in
connection with this Agreement.

12. Employment Rights. This Agreement sets forth the Severance Benefits payable
to the Executive in the event the Executive’s employment with the Company is
terminated under certain conditions specified in Section 3. This Agreement is
not an employment contract nor shall it confer upon the Executive any right to
continue in the employ of the Company or its Subsidiaries and shall not in any
way affect the right of the Company or its Subsidiaries to dismiss or otherwise
terminate the Executive’s employment at any time with or without Cause.

13. Arrangements Not Exclusive. The specific benefit arrangements referred to in
this Agreement are not intended to exclude the Executive from participation in
or from other benefits available to executive personnel generally or to preclude
the Executive’s right to other compensation or benefits as may be authorized by
the Board at any time. The provisions of this Agreement and any payments
provided for hereunder shall not reduce any amounts otherwise payable, or in any
way diminish the Executive’s existing rights, or rights which would accrue
solely as the result of the passage of time under any compensation plan, benefit
plan, incentive plan, stock option plan, employment agreement, or other
contract, plan, or arrangement except as may be specified in such contract,
plan, or arrangement. Notwithstanding anything to the contrary in this
Section 13, the Severance Benefits provided in Section 4 are in lieu of any
benefits to which the Executive would be entitled following the termination of
his or her

 

13



--------------------------------------------------------------------------------

employment pursuant to any Employment Agreement or pursuant to the Company’s
Transition Pay Plan or any successor to or replacement of such Plan.

14. Termination. Except for termination of employment described in Section 3,
this Agreement shall terminate if the employment of the Executive with the
Company shall terminate prior to a Change in Control. For purposes of this
Agreement, the Executive’s employment will be considered terminated if the
Executive is informed prior to a Change in Control that the Executive’s
employment is terminated under the terms of Company’s Transition Pay Plan, and
such termination was not in contemplation of a Change in Control. In these
circumstances, this Agreement shall terminate on the Executive’s last day of
active employment, and the Executive will not be eligible for payments or
benefits under this Agreement while receiving or while eligible to receive pay
or benefits under the Transition Pay Plan, or at any time thereafter.

15. Successors; Binding Agreements. This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal and legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. The Executive’s rights and benefits under this Agreement may not be
assigned, except that if the Executive dies while any amount would still be
payable to the Executive hereunder if the Executive had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement, to the beneficiaries designated by the Executive to
receive benefits under this Agreement in a writing on file with the Company at
the time of the Executive’s death or, if there is no such beneficiary, to the
Executive’s estate. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company (or of any
division or Subsidiary thereof employing the Executive) to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. Failure of the Company to obtain such assumption and agreement prior to
the effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to compensation from the Company in the same amount
and on the same terms to which the Executive would be entitled hereunder if the
Executive terminated employment for Good Reason following a Change in Control.

16. No Vested Interest. Neither the Executive nor the Executive’s beneficiaries
shall have any right, title, or interest in any benefit under this Agreement
prior to the occurrence of the right to the payment of such benefit.

17. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or mailed by United
States registered mail, return receipt requested, postage prepaid, addressed to
the such addresses as each party may designate from time to time to the other
party in writing in the manner provided herein. Unless designated otherwise
notices to the Company should be sent to the Company at:

Fifth Third Bancorp

38 Fountain Square Plaza

Cincinnati, Ohio 45263

Attention: Paul L. Reynolds

 

14



--------------------------------------------------------------------------------

Until designated otherwise, notices shall be sent to the employee at the address
indicated on the Beneficiary Designation and Notice form attached hereto as
Exhibit A. If the parties by mutual agreement supply each other with telecopier
numbers for the purposes of providing notice by facsimile, such notice shall
also be proper notice under this Agreement. Notice sent by certified or
registered mail shall be effective two days after deposit by delivery to the
U.S. Post Office.

18. Savings Clause. If any payments otherwise payable to the Executive under
this Agreement are prohibited or limited by any statute or regulation in effect
at the time the payments would otherwise be payable, including, without
limitation, any regulation issued by the Federal Deposit Insurance Company (the
“FDIC”) that limits executive Change in Control payments that can be made by an
FDIC insured institution or its holding company if the institution is
financially troubled (any such limiting statute or regulation a “Limiting
Rule”):

(a) Company will use its best efforts to obtain the consent of the appropriate
governmental agency (whether the FDIC or any other agency) to the payment by
Company to the Executive of the maximum amount that is permitted (up to the
amounts that would be due to the Executive absent the Limiting Rule); and

(b) the Executive will be entitled to elect to have apply, and therefore to
receive benefits directly under, either (i) this Agreement (as limited by the
Limiting Rule) or (ii) any generally applicable Company severance, separation
pay, and/or salary continuation plan that may be in effect at the time of the
Executive’s termination.

Following any such election, the Executive will be entitled to receive benefits
under this Agreement or plan elected only if and to the extent the Agreement or
plan is applicable and subject to its specific terms.

19. Amendment; Waiver. The Company may amend, without the approval of the
Executive, any provision of this Agreement to the extent necessary to comply
with Section 409A of the Code so as to avoid any penalty or excise tax from
being levied on the Executive; provided, however, that the Company may not
decrease the amount of any benefit the Executive is entitled to receive under
this Agreement without the Executive’s consent. Regarding any other amendment,
the Company may not amend or modify this Agreement, and no provision may be
waived, unless such amendment, modification, or waiver is agreed to in writing
and signed by the Executive and the Company.

20. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

21. Prior Executive Agreements. Upon the effective date of this Agreement, this
Agreement supersedes any and all prior Executive Agreements between the Company
(or any predecessor of the Company) and the Executive and no payments or
benefits of any kind shall be made under, on account of, or by reference to the
prior Executive Agreements.

 

15



--------------------------------------------------------------------------------

22. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

23. Governing Law. Except as otherwise provided, this Agreement shall be
governed by the laws of the State of Ohio, without giving effect to any conflict
of law provisions.

IN WITNESS WHEREOF, the parties have signed this Agreement as of the day and
year written above.

 

COMPANY:     EXECUTIVE FIFTH THIRD BANCORP     By:                  Its:       
  Executive   Date:          Date     

 

16



--------------------------------------------------------------------------------

Exhibit A

Beneficiary Designation and Notice Form

Beneficiary Designation

In the event of my death, I direct that any amounts due me under the Agreement
to which this Beneficiary Designation is attached shall be distributed to the
person designated below. If no beneficiary shall be living to receive such
assets they shall be paid to the administrator or executor of my estate.

Notice

Until notified otherwise, pursuant to Section 17 of the Agreement, notices
should be sent to me at the following address

 

Street Address   City, State and Zip Code   Executive   Date   Beneficiary  
Relationship to Executive

 

17



--------------------------------------------------------------------------------

EXHIBIT B

NON-COMPETION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS

THE EXECUTION OF THIS AGREEMENT between FIFTH THIRD BANCORP, an Ohio
Corporation, and its Subsidiaries, and Successors (individually and
collectively, the “Company”) and                     (the “Executive”), is a
condition of receiving the payments and benefits set forth in the Executive
Agreement signed by both parties, effective as of February 19, 2007.

In consideration of the mutual covenants contained herein, the sufficiency of
which are hereby acknowledged, Executive and Company, its predecessors, officers
and directors agree as follows:

A. Your employment will end as of                     . If you comply with the
terms and conditions of the Executive Agreement and this Agreement, you will
receive the payments and benefits set forth in the Executive Agreement.

B. In exchange for the above referenced payments and benefits and to preserve
the interests of the Company in its clients and customers, Executive agrees that
for a period of three years after the termination of Executive’s employment,
Executive will not:

 

  1. Enter into an ownership, consulting or employment arrangement with, or
render services for, any individual or entity rendering services or handling
products competitive with the Company in any geographic region or territory in
which Executive worked or had responsibility during the twenty-four (24) month
period preceding departure from the Company;

 

  2. Directly or indirectly solicit, divert, entice or take away any customers,
business or prospective business with whom Executive had contact, involvement or
responsibility during Executive’s employment with the Company, or attempt to do
so for the sale of any product or service that competes with a product or
service offered by the Company;

 

  3. Directly or indirectly solicit, divert, entice or take away any potential
customer identified, selected or targeted by Company with whom Executive had
contact, involvement or responsibility during Executive’s employment with
Company, or attempt to do so for the sale of any product or service that
competes with a product or service offered by the Company;

 

  4.

Accept or provide assistance in the accepting of (including, but not limited to,
providing any service, information or assistance or other facilitation or other
involvement) business or orders from customers or any potential customers of the
Company with whom Executive has had contact,

 

18



--------------------------------------------------------------------------------

 

involvement, or responsibility on behalf of any third party or otherwise for
Executive’s own benefit;

 

  5. Directly or indirectly solicit, induce, confer or discuss with any employee
of the Company or attempt to solicit, induce, confer or discuss with any
employee of Company the prospect of leaving the employ of Company or the subject
of employment by some other person or organization;

 

  6. Directly or indirectly hire or attempt to hire any employee of Company;

 

  7. Nothing contained in this Section shall preclude Executive from accepting
employment with or creating a company, firm or business that competes with
Company so long as Executive’s activities do not violate any of the terms of
this Agreement;

 

  8. The restrictive covenants contained in this section shall supersede any
previous obligations imposed upon Executive by agreements entered into between
Executive and the Company as they relate to post-employment solicitation of
customers and/or employees. However, any prior obligations prohibiting the use,
possession, and dissemination of confidential, proprietary and/or trade secret
protected information shall remain in full force and effect.

C. As additional consideration, Executive, on Executive’s behalf and on behalf
of Executive’s heirs, executors, successors, and assigns hereby release the
Company, as well as all of their officers, directors, executives, managers and
employees, from any and all debts, claims, demands, rights, actions, causes of
action, suits or damages, whatsoever and of every kind of nature, whether known
or unknown (collectively the “Claims”), against the Company and the others
released herein, which relate to or arose from Executive’s employment with or
separation from the Company as contemplated herein except to the extent such
Claims cannot be released under applicable law. Released claims include, without
limitation, any and all claims arising under federal, state or local laws,
including, without limitation, claims under the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, the Americans With Disabilities
Act, Title VII of the Civil Rights Act of 1964, as amended, the Equal Pay Act,
any other federal, state or local law prohibiting employment discrimination or
otherwise regulating wages, hours or working conditions, and any and all claims
under the common law for breach of express or implied contract, violation of the
covenant of good faith and fair dealing, violation of public policy, negligence,
slander, defamation, invasion of privacy, false light, false imprisonment,
trespass, breach of fiduciary duty, intentional interference, intentional or
negligent infliction of emotional distress, intrusion, loss of consortium,
retaliatory or wrongful termination, punitive damages, and claims that you have
or may have which may have arisen up to and including the date of this
Agreement. Executive acknowledges and agrees that as a matter of public policy,
Executive cannot waive any rights to file claims with the Equal Employment
Opportunity Commission and/or any similar state agency, however, in the event
such claim(s) is/are filed, Executive hereby expressly waives the right to
receive any monetary damages as a

 

19



--------------------------------------------------------------------------------

result of such action(s) and expressly waives the right to receive any monetary
damages in connection with such proceedings..

D. Executive and Company agree that any action to enforce this Agreement may be
brought in a state or federal court located in Hamilton County, Ohio. Executive
and Company hereby agree that such courts shall have jurisdiction and venue with
respect to any such action.

E. Executive also agrees to fully cooperate with the Company and its customers
during this transition. If Executive fails to cooperate to Company’s
satisfaction as determined by the Company, Executive will be deemed to have
voluntarily resigned, and the waiver and releases in favor of the Company in
this Agreement shall remain in full force and effect.

F. Executive will not make any disparaging remarks concerning Company or any of
its employees to anyone.

G. Executive agrees that apart from discussions with personal counsel and
immediate family, whom Executive will ask not to divulge the terms of this
Agreement, Executive will not disclose, publicize or discuss either the terms of
this Agreement or termination from the Company with anyone within or outside of
Company unless required by subpoena or any other legal compulsion, and will give
immediate notice to Company of the receipt of any subpoena or other legal
document which might call upon you to disclose either any of the contents of
this Agreement or your employment with and termination from Company.

H. Executive represents and warrants that Executive has returned to the Company
the original and any copies of all keys, identification cards, charge cards,
equipment, papers, reports, memoranda or other items of Company property. You
acknowledge that the Company has returned to you all items of your personal
property.

I. Executive recognizes and agrees that nothing in this Agreement constitutes an
admission of liability or wrongdoing by Executive or by the Company or any of
the others released herein.

J. This Agreement will be governed by Ohio law.

K. In October 1990, the Older Workers Benefit Protection Act (“Act”) was
enacted. The Act provides, among other things, that notice be given to you in
writing and in a manner calculated to be understood by the average individual
affected by this termination. As provided in the Act, you have a right to
consider this Agreement for a period of forty-five days. If you choose to accept
it, you must sign it and return it to your Human Resource Manager on or before
                    . You will then have seven days after such acceptance to
change your mind and revoke the Agreement. If you accept the Agreement and do
not revoke it, payment will be made to you as provided in the Agreement. If you
decide not to accept the Agreement or accept the Agreement but revoke acceptance
within seven days, nothing will be paid to you under the Agreement and your
employment will end on                     . You are advised to consult with an
attorney before acting on this Agreement.

 

20



--------------------------------------------------------------------------------

Signed this             day of                     ,             .

 

Accepted and agreed to:     Witnessed and accepted:     FIFTH THIRD BANCORP     
       BY:      Name       DATE:     

 

21